Citation Nr: 1422277	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  09-34 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for residuals of a gunshot wound to the left wrist with neuropathy, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a gunshot wound to the left wrist with limitation of motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran had active service from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In the June 2011 decision, the Board remanded the issue on appeal for further development, to include obtaining Social Security Administration (SSA) records and scheduling a VA examination.  The case was thereafter returned to the Board.  The board finds that the August 2012 remand instructions were substantially complied with.

The Board notes that a claim seeking service connection for psychiatric disability was developed for appellate review, but was granted by the RO in a rating decision dated August 2012 and is no longer on appeal.

The Veteran testified at a Board hearing at the RO in August 2010 before a Veterans Law Judge who is no longer employed by the Board.  He was offered the opportunity to testify at another hearing, but responded indicating that he did not wish to appear at another hearing.  Accordingly, the Board will proceed with the appeal.

At the August 2010 Board hearing, the Veteran and his representative withdrew a claim of entitlement to service connection for a right wrist disorder.  The issue is considered to be properly withdrawn in accord with 38 C.F.R. § 20.204 (2013), and will not be addressed in this decision.

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered 


FINDINGS OF FACT

1.  The Veteran has no more than moderate incomplete neuropathy of the left wrist (the minor extremity).

2.  The Veteran's residuals of a gunshot wound of the left wrist with limitation of motion are productive of complaints of pain and weakened movement with objective findings of 45 degrees of palmar flexion and 15 degrees of dorsiflexion and X-ray evidence of traumatic arthritis; the disability has not been productive of ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for service-connected left wrist neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8515, 8516, 8616 (2013).

2.  The criteria for an initial disability rating in excess of 10 percent for residuals of a gunshot wound of the left wrist with limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5019, 5215 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirement applies to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom.  Vazquez-Florez v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

The Veteran's claim for an increased initial evaluation arises from his disagreement following the original grant of service connection for his residuals of a gunshot wound of the left wrist with limitation of motion in a December 2002 rating decision.  Courts have held that once service connection is granted, the claim is substantiated, so additional notice is not required and any defect in the notice generally is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA as to the claim for an increased initial evaluation for residuals of a gunshot wound of the left wrist with limitation of motion.  The Board notes that the Veteran has received the notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 7105.

As to the left wrist neuropathy claim, in a June 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim of entitlement to an increased rating for residuals of a gunshot wound with left wrist neuropathy as well as for entitlement to service connection for left wrist painful and limited motion, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The February 2008 rating decision was the initial adjudication of the pertinent claims after issuance of the letter.  Hence, the June 2006 letter, which meet the content of notice requirements described in Dingess/Hartman and Pelegrini, also meet the VCAA's timing of notice requirement. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  SSA records have been obtained, and pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of March 2007, August and September 2011, and August 2012 examinations.  The Board has reviewed the reports of those examinations, and finds that they are adequate.  Also of record and considered in connection with the appeal is the transcript of the Veteran's August 2010 Board hearing. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2013).

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R., Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work. 38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2013).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

Background

The Veteran's residuals of a gunshot wound to the left wrist with neuropathy is currently rated as 20 percent disabling under Diagnostic Code 8616, and his residuals of a gunshot wound to the left wrist with painful and limted motion is currently rated as 10 percent disabling under Diagnostic Code 5099-5019.

During a VA examination conducted in August 2002, the Veteran complained of damaged nerves in the wrist area with occasional swelling.  The examination of the left wrist documented range of motion including extension to 45 degrees, flexion to 70 degrees, radial deviation to 20 degrees, ulnar deviation to 30 degrees, pronation to 90 degrees, and supination to 30 degrees.  The examiner noted that the Veteran had an entrance wound at the midportion of the dorsum of the left forearm approximately 3 inches above the wrist joint.  The exit wound was over the ulnar styloid.  There was a positive Tinel's sign in the area between the two wounds.  The Veteran had some decreased sensation distal to this area for about 3 cm.  The grip strength was 5/5.  X-rays showed evidence of lead over ulnear styloid.  The diagnosis was of residuals of gunshot wound on the left wrist with minimal symptoms and some numbness.

VA treatment records dated from January 2004 to May 2009 note the presence of shrapnel in the left wrist, and a diagnosis of ulnar neuropathic pain in the left wrist for which Lortab was prescribed.  VA treatment records show that the Veteran was given a brace for his wrist.  VA treatment records dated January 2009 to August 2012 note the Veteran's complaints of neuropathy and pain in the left wrist.  VA outpatient treatment records dated January 2008 to August 2012 noted median and ulnar radial neuropathy and pain in the left hand daily.  The Veteran reported he had trouble holding things with his left hand.  

Private treatment records from BRC Internal Medicine dated from August 2006 to March 2007 indicate that the Veteran was seen for left hand pain and numbness.

In June 2006, the Veteran submitted written statements to VA indicating that he could not use his left wrist at times because it became numb and he could not open his hand.  He also noted that his left wrist went dead at times.  In June 2007, the Veteran submitted a written statement indicating that his left wrist would go dead at times and he could not use it.  

At a March 2007 VA orthopedic examination, it was noted that the Veteran's complaints of numbness in the dorsum of the left hand and weakness had only developed within the last few months.  Range of left wrist motion testing disclosed palmar flexion to 70 degrees, with pain from 65 to 70 degrees; dorsiflexion to 60 degrees, with pain from 55 to 60 degrees; radial deviation to 20 degrees; and ulnar deviation to 35 degrees, with pain from 30 to 35 degrees.  No additional loss of motion on repetition of motion testing was noted.  X-rays showed scattered particulate metallic densities involving the distal end of the ulna.  

At a March 2007 VA peripheral nerves examination, the Veteran reported experiencing left hand numbness, and the examination documented numbness affecting the entire left hand.  Muscle strength of 4/5 was noted, with impairment described as weak extension of wrist and fingers.  There was decreased sensation to vibration, pain and light touch in the left hand.  There was no muscle atrophy, no abnormal muscle tone or other abnormalities.  The diagnosis was ulnar, medial and radial neuropathy of the left upper extremity.  The effect of this disability upon the Veteran's ability to perform chores, shop, travel, and dress himself was considered severe.  The effect on toileting was considered moderate; the effect on feeding, bathing, and grooming was considered mild.  

A written statement dated in September 2008 from M.B., the Veteran's friend, notes that the Veteran has trouble with his left hand at times.

At his August 2010 Board hearing, the Veteran testified that while at home on leave in service he was target shooting, missed and shot himself.  The Veteran stated that his left wrist injury affected his grip and sleep patterns.  He also noted that he had to pay someone to cut his lawn and could no longer work on his car.  The Veteran testified that his left arm would go numb.

At his August 2011 VA peripheral nerves examination, the Veteran reported experiencing pain and numbness in the back of the left hand, with numbness over the dorsum of the left hand, over the radial nerve innervated area; he reported that the symptoms were worse with certain movements.  The examination showed only a focal area of decreased sensation.  The examiner noted grip was difficult due to pain but not due to muscle weakness.  It was noted that the Veteran was right handed.  The examiner noted that the nerve affected was the sensory branch of the distal radial nerve with normal vibration, decreased pain/pinprick, light touch decreased, and no dysesthesias.  

At a September 2011 VA examination, the examiner noted reported symptoms of weakness, numbness, decreased pain, decreased light touch, and a slight decrease in motor movement of the left wrist.  Range of motion testing revealed 45 degrees of palmar flexion and 15 degrees of dorsiflexion with pain.  The pain began at 35 degrees of palmar flexion and at 5 degrees of dorsiflexion.  Range of motion was reduced to 25 degrees of palmar flexion upon repetitive motion testing due to pain.  Muscle strength testing showed wrist flexion 3/5 and wrist extension 1/5.  The examiner noted that the Veteran did not have ankylosis of either wrist joint.  X-rays showed no evidence of acute abnormality; there were foreign bodies projected over the distal ulna without interval change.  

Social Security Administration records were printed in September 2011 and were reviewed.  However, these records did not contain medical evidence that would warrant a higher evaluation for the left wrist disabilities.  These records indicate that the Veteran was awarded SSA benefits in May 2005 based on a diagnosis of disorders of the back.

Rating Criteria

As noted above, the Veteran's left wrist disability is currently evaluated as 20 percent disabling under Diagnostic Codes 8515 and 8616 and 10 percent disabling under Diagnostic Code 5099-5019. 

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology, and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, painful movement, swelling, deformity, or disuse atrophy.  Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Peripheral neuropathy which is wholly sensory is mild or, at most, moderate.  With dull and intermittent pain in a typical nerve distribution, it is at most moderate.  With no organic changes it is moderate or, if of the sciatic nerve, moderately severe. With loss of reflexes, muscle atrophy, sensory disturbance, and constant pain that at times is excruciating, it is at most severe.  Peripheral nerves ratings are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. §§ 4.123, 4.124, 4.124a. 

In rating peripheral neuropathy attention is given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Cranial or peripheral neuralgia is characterized usually by a dull and intermittent pain in the typical nerve distribution is given a maximum rating of moderate incomplete paralysis.  38 C.F.R. § 4.124.  The maximum rating for peripheral neuropathy not characterized by organic changes is for moderate or, with sciatic nerve involvement, moderately-severe, incomplete paralysis.  38 C.F.R. § 4.123. 

38 C.F.R. § 4.123 provides that cranial or peripheral neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is given a maximum rating of severe incomplete paralysis. 

A Note to 38 C.F.R. § 4.124a, provides that as to peripheral neuropathy the term ''incomplete paralysis'' indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis of each nerve.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor. 

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69. 

The criteria for rating disability of the median nerve are set forth under Diagnostic Codes 8515, 8615, and 8715.  38 C.F.R. § 4.124.  Under Diagnostic Code 8515, a 10 percent rating is warranted for mild incomplete paralysis of the major or minor extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 40 percent rating is warranted for severe incomplete paralysis of the median nerve in the minor extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  Diagnostic Codes 8616 and 8716 are Diagnostic Codes that apply to neuritis and neuralgia of the median nerve.  The schedular criteria are the same as those for Diagnostic Code 8515 as set forth above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 (2013). 

Complete paralysis of the median nerve is rated as 60 percent disabling for the minor extremity.  This evaluation contemplates manifestations such as the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to the palm; weakened wrist flexion; and pain with trophic disturbances.  Id.  

The residuals of a gunshot wound to the left wrist with limitation of motion are evaluated as 10 percent disabling under Diagnostic Code 5099-5019.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5019 pertains to bursitis, which is to be rated on limitation of motion of affected parts, as degenerative arthritis.  Pursuant to Diagnostic Code 5003, "[d]egenerative arthritis established by [x]-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved."  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See id.; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation). 

The rating criteria further provides that, in the absence of limitation of motion, the disability is to be rated as follows: with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, 20 percent; with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  However, Note (2) states that ratings based on X-ray finding will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive. As the Veteran's wrist disability is rated under Diagnostic Code 5019, the above provisions are not applicable and the Veteran's wrist disability will be evaluated based on limitation of motion. 

The normal range of motion in the wrist is dorsiflexion (extension) to 70 degrees; palmar flexion to 80 degrees; ulnar deviation to 45 degrees and radial deviation to 20 degrees.  38 C.F.R. § 4.71a, Plate I (2013).

Wrist disabilities are generally rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215.  Under Diagnostic Code 5215, limitation of motion of the minor wrist will be assigned a maximum 10 percent rating when there is dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.  

Under Diagnostic Code 5214, a maximum 40 percent rating will be assigned for ankylosis of the minor wrist that is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  A rating of 30 percent will be assigned for ankylosis of the minor wrist in any other position, except favorable.  A 20 percent rating will be assigned for favorable ankylosis of the minor wrist in 20 to 30 degrees dorsiflexion.  A Note associated with Diagnostic Code 5214 provides that extremely unfavorable ankylosis will be rated as loss of use of the hand under Diagnostic Code 5125.

Under Diagnostic Code 5125, loss of use of the minor hand warrants a rating of 60 percent.  38 C.F.R. § 4.68. 

When, after considering all information and lay and medical evidence of record, there is an approximate balance of positive and negative evidence as to any material issue, VA shall give the claimant the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.7. 

Analysis

The Veteran is right handed.  With respect to the left wrist, the evidence does not show symptoms which would support a disability rating higher than 20 percent for the left wrist neuropathy or an initial disability rating higher than 10 percent for left wrist pain and limitation of motion.  

Turning first to the residuals consisting of neuropathy, the August 2011 VA examination showed muscle strength was diminished and grip was difficult due to pain, but not due to muscle weakness.  Strength of wrist flexion was 3/5 at the September 2011 VA examination.  Notably, muscle atrophy was not present and reflexes were normal, with the examiner noting that the Veteran only had a focal area of decreased sensation.  His reported symptoms included difficulty with mowing the lawn, combing his hair, and buttoning his shirt.  The Board finds that the clinical findings and reported symptoms are most accurately described as representing no more than moderate incomplete paralysis, particularly as the weakness in the wrist is shown to be largely associated with pain instead of paralysis, and given the absence of any atrophy.  His description of the actual impact of the neuropathy on his activities of daily living are consistent with moderate incomplete paralysis.  Although he indicates that his wrist occasionally feels dead, his clinical presentation has consistently been one of a moderately impaired, but clearly functional wrist.

Overall, the medical evidence does not contain objective evidence of such findings as muscle atrophy, weakness, or sensory impairment to the required degree.  The Board has based its conclusions on the findings of record, which it regards as the most probative evidence on these matters.  See 38 C.F.R. §§ 4.2, 4.6. 

The Board has also considered the application of other diagnostic criteria to determine whether increased ratings are warranted, but finds none support a higher rating given the symptoms of record.  The evidence does not demonstrate that the Veteran's condition is manifested by severe incomplete neuritis, or neuralgia, such that a rating in excess of 20 percent is warranted under Diagnostic Codes 8615, 8616, 8715, or 8716.  Specifically, given the aforementioned medical evidence, to include the findings (or lack thereof) as to muscle atrophy, weakness and sensory impairment, the Board finds that the evidence does not establish that the Veteran's neuropathy of the median and ulnar nerves of the left upper extremity (minor) is manifested by severe incomplete neuritis, or neuralgia of the ulnar nerve, as contemplated by these diagnostic codes.  Accordingly, the criteria for a rating in excess of 20 percent have not been met under Diagnostic Codes 8615, 8616, 8715, 8716.

In reaching the above conclusions, the Board has considered all applicable statutory and regulatory provisions regarding functional impairment attributable to pain.  In this case, the Veteran has complained of tingling, numbness, decreased grip, hand weakness, and decreased sensation.  The Board finds that the 20 percent rating assigned adequately compensates the Veteran for the level of impairment caused by his neuropathy. 

Thus, the evidence as a whole does not demonstrate neuropathy of the left wrist that more nearly approximates severe incomplete paralysis of the median nerve or complete paralysis.  See 38 C.F.R. § 4.124a.  Moreover, at no point during this appeal has the evidence supported a higher rating for the left wrist.

Turning to the residuals manifested by limitation of motion, the Board finds that a rating higher than 10 percent disabling is not warranted.  As noted above, a 10 percent rating is the maximum for limitation of motion of the wrist under Diagnostic Code 5215.  It is important to note that 10 percent is the maximum evaluation for limitation of motion regardless of the degree of functional impairment.  Johnston v. Brown, 10 Vet. App. 80 (1997). Therefore, the Board must evaluate whether the Veteran's disability warrants an increase under another diagnostic code. 

In this regard, the Board has considered whether a higher rating is warranted under Diagnostic Code 5214.  For a higher evaluation under Diagnostic Code 5214, there must be ankylosis of the minor wrist.  Here, there is no showing of such.  At most, the evidence reveals 45 degrees of palmar flexion and 15 degrees of dorsiflexion with pain.  Examinations are devoid of a showing of ankylosis of the left wrist, and the Veteran clearly has movement in every excursion of motion.  As favorable ankylosis in 20 to 30 degrees dorsiflexion of the minor wrist is not shown by the record, a rating higher than 10 percent is not warranted under Diagnostic Code 5214. 

To qualify for the minimum compensable evaluation of 20 percent for the minor wrist under Diagnostic Code 5214, the service-connected disability must be manifested by favorable ankylosis in 20 to 30 degrees of dorsiflexion.  During a September 2011 VA examination, the examiner concluded that the Veteran did not suffer from ankylosis in the left wrist.  Therefore, the Veteran does not meet the rating criteria for an increased evaluation under this code.  As such, the preponderance of the evidence is against the claim.

The Board notes that the Veteran has functional impairment from pain and weakness in the wrist.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran has also reported that his disability limits his ability to perform certain activities.  The Veteran is competent to report such symptoms and limitations, and the Board finds his reports of symptomatology to be credible.  However, neither lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, i.e., favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  Although the Veteran has reported left hand and wrist pain, those findings are encompassed in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that no more than a 10 percent rating is warranted.

The Board notes that, inasmuch as the Veteran's disability involves a gunshot wound, the provisions of 38 C.F.R. § 4.55 and 4.56, pertaining to muscle injuries, are potentially applicable.  The corresponding Diagnostic Codes would be 38 C.F.R. § 4.75, Diagnostic Codes 5307 and 5308, which contemplate wrist functions.  Pursuant to 4.56(b), a through-and-through injury with muscle damage is evaluated as at least a moderate injury.  Diagnostic Codes 5307 and 5308 provide for 10 percent evaluations for moderate muscle injury of the minor arm, and a 20 percent disability for moderately severe muscle injury of the minor arm, while Diagnostic Code 5308 provides a maximum 20 percent evaluation.

The Board has considered whether the Veteran's disability can be assigned a higher evaluation under Diagnostic Codes 5307, 5308 but points out that 38 C.F.R. § 4.55(a) prohibits combining a muscle injury rating with a peripheral nerve paralysis rating of the same body part, unless the injuries affect different functions.  In other words, to evaluate the Veteran under 38 C.F.R. § 4.73 would require removing the 20 percent evaluation he currently receives for the wrist neuropathy.  However, given that his separate 20 percent and 10 percent ratings for the residuals of the gunshot wound result in the same combined rating as the maximum evaluation available under Diagnostic Code 5307, the Board finds it is more advantageous to the Veteran to separately evaluate the neurological and orthopedic components of the gunshot wound.  The Board notes that none of the examiners in any event has actually determined that the gunshot wound resulted in muscle injury.  Accordingly, the Board finds that a higher rating under Diagnostic Codes 5307 and 5308 is not warranted.

The Board has also considered the Veteran's statements and sworn testimony that he is entitled to a higher rating due to numbness, decreased grip, and problems performing daily activities with his hands/fingers.  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  However, his wrist neuropathy pathologies and wrist range of motion limitations are not the type of disorders that a lay person can provide competent evidence as to the degree of severity for VA purposes. 

The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant higher ratings; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The medical findings do not support higher schedular ratings than those already assigned.

The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In the instant case, the Veteran is already receiving the maximum scheduler rating under Diagnostic Code 5215.  In addition, the Board does not find any evidence showing an increase in the severity in the limitation of motion or function of the left wrist.  As such, staged ratings are not applicable. 

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the schedular evaluations are adequate.  The rating criteria for evaluating peripheral nerve disorders are stated in terms of severity, rather than in terms of specific symptoms.  Although the criteria for complete paralysis of any particular nerve gives examples of pertinent symptoms, those examples do not form a set of criteria for the lesser ratings, but rather show the functions which are typically affected by the nerve.  Consequently, the Veteran's complaints are contemplated by the rating criteria.  Since the available schedular evaluation adequately contemplates the level of disability and symptomatology, further inquiry under Thun becomes moot.

The Veteran's rating disability for the service-connected left wrist is rated at the maximum for limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.  However, a higher percentage for left wrist disability is contemplated by the rating criteria under Diagnostic Code 5214.  This code allows a higher disability evaluation upon a showing of worsening symptomatolgy.  In addition, the Veteran's complaints of pain and weakness are contemplated in the rating criteria, as Diagnostic Code 5003 specifically requires rating based on limitation of motion when such symptoms are present.  Therefore, the rating criteria reasonably describes the Veteran's disability and referral for an extraschedular rating is not warranted.  Since the available scheduler evaluations adequately contemplate the level of disability and symptomatology, further inquiry under Thun becomes moot.


ORDER

Entitlement to a disability rating in excess of 20 percent for residuals of a gunshot wound to the left wrist with neuropathy is denied.

Entitlement to an initial disability rating in excess of 10 percent for residuals of a gunshot wound to the left wrist with limitation of motion is denied.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


